FILED
                             NOT FOR PUBLICATION                            MAR 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANCISCO OCAMPO-MANGUIA,                         No. 08-74831
a.k.a. Francisco Ocampo-Munguia,
                                                  Agency No. A072-533-452
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Francisco Ocampo-Manguia, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, including adverse credibility determinations. Chebchoub v. INS, 257

F.3d 1038, 1042 (9th Cir. 2001). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

because Ocampo-Manguia omitted the fact that he was kidnapped and beaten by

guerillas from his first asylum application and from his interview with an asylum

officer, see Zamanov v. Holder, 649 F.3d 969, 973 (9th Cir. 2011) (“Material

alterations in the applicant’s account of persecution are sufficient to support an

adverse credibility finding.”), and the agency reasonably rejected Ocampo-

Manguia’s explanation for the omission, see Rivera v. Mukasey, 508 F.3d 1271,

1275 (9th Cir. 2007). In the absence of credible testimony, Ocampo-Manguia’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

      Because Ocampo-Manguia’s CAT claim is based on the same testimony the

agency found not credible, and he points to no other evidence showing it is more

likely than not he will be tortured if returned to Guatemala, his CAT claim also

fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                                                                08-74831